Case: 14-13098   Date Filed: 01/05/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13098
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:14-cv-00188-RH-CAS



EARLEAN BOZEMAN,

                                                           Plaintiff-Appellant,

MILLIE B. MILLER,

                                                                      Plaintiff,

                                  versus

DAVID POOLE,
DANIEL POOLE,
STUART JOHNSON,
INA POOLE,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 5, 2015)
               Case: 14-13098     Date Filed: 01/05/2015    Page: 2 of 3


Before WILLIAM PRYOR, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      Earlean Bozeman appeals pro se the dismissal of her complaint about the

violation of her civil rights by David, Daniel, and Ina Poole and by Stuart Johnson.

See 42 U.S.C. §§ 1983, 1985. The district court dismissed Bozeman’s complaint

for failure to state a claim and as untimely. We affirm.

      We review de novo the dismissal of a complaint for failure to state a claim

and for being untimely. See Timson v. Sampson, 518 F.3d 870, 872 (11th Cir.

2008); Berman v. Blount Parrish & Co., 525 F.3d 1057, 1058 (11th Cir. 2008). We

accept all allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Timson, 518 F.3d at 872. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter” from which the district

court can draw the reasonable inference “that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009).

      Bozeman failed to state a claim for which relief could be granted. See Fed.

R. Civ. P. 12(b)(6). Bozeman alleged that she struck a vehicle after it braked

suddenly and that the Pooles and Johnson orchestrated the accident to collect an

unlawful debt from her. These allegations, even if true, fail to establish that the

Pooles and Johnson, individually or collectively, deprived Bozeman of any right


                                           2
              Case: 14-13098     Date Filed: 01/05/2015   Page: 3 of 3


under federal law. See 42 U.S.C. §§ 1983, 1985; Griffin v. City of Opa-Locka, 261
F.3d 1295, 1303 (11th Cir. 2001). Bozeman’s complaint also fails to allege facts

that could support a finding that the Pooles or Johnson were transformed into state

actors either by performing a function “traditionally [within] the exclusive

prerogative of the state,” by acting with the encouragement of the state, or by

serving in a close, interdependent relationship with the state. Focus on the Family

v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1277 (11th Cir. 2003).

      Bozeman’s complaint is untimely too. Bozeman’s federal claims, 42 U.S.C.

§ 1983, must be filed within the statute of limitation provided under Florida law,

which is “within four years of the allegedly unconstitutional or otherwise illegal

act.” Burton v. City of Belle Glade, 178 F.3d 1175, 1188 (11th Cir. 1999).

Bozeman alleged that the accident occurred in 2007, but she did not file her

complaint until 2014, approximately three years after the statute of limitation

expired.

      We AFFIRM the dismissal of Bozeman’s complaint.




                                          3